DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/21, 10/18/21 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 16547499(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-4 of the instant application are anticipated by claims 1 and 4 of the reference application.  The reference application discloses all the limitations other than the claim limitation of targeting “VOCs” rather than gases.  However, VOCs are emitted as gases, and therefore both applications contain the same scope.
Application 16547499
Application 17231858
1. A sensor array comprising a plurality of sensing elements, wherein each of the 





wherein the plurality of sensor elements forms an array of sensing channels, wherein each sensing channel generates a signature, and wherein the processing comprises processing the signature using a pattern recognition algorithm, will enable
detection of multiple gases at the same time.

capacitance, and wherein at least one resistance and capacitance are altered when the interacting with gaseous chemical compounds.
2. The sensor array of claim 1, wherein the change in resistance or capacitance can be
measured, quantified, and further processed for identification of VOC’s and concentration
measurement.
3. The sensor array of claim 2, wherein the plurality of sensor elements forms an array
of sensing channels, wherein each sensing channel generates a signature, and wherein the processing comprises processing the signature using a pattern recognition 

4. The sensor array of claim 3, wherein at least one of the channels measures humidity.
5. The sensor array of claim 1, wherein each of the plurality of sensing element is designed such that the hybrid nanostructures and molecular formulations can be deposited using a drop casting or electro-chemical deposition.
5. The sensor array of claim 1, wherein each of the plurality of sensing element is
designed such that the hybrid nanostructures and molecular formulations can be deposited
using drop casting or electro-chemical deposition.
6. The sensor array of claim 1, wherein each of the plurality of sensing elements comprises a MEMS substrate.
6. The sensor array of claim 1, wherein each of the plurality of sensing element comprises a MEMS substrate.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.	Claim 1, 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 4 of copending Application No. 16858313(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-4 of the instant application are anticipated by claims 1 and 4 of the reference application.  The reference application discloses all 
Application 16858313
Application 17231858
1. A sensor system in a package, comprising:
a package, the package including:
a sensor chip comprising a Sensor array comprising a plurality of sensing elements, wherein each of the plurality of sensing elements are functionalized with a deposited mixture consisting of hybrid nanostructures and a molecular formulation specifically targeting at least one of a plurality
of gases, and wherein each of the plurality of sensing elements comprises a resistance and a
capacitance, and wherein at least one resistance and capacitance are altered when interacting with gaseous chemical compounds; and
.
1. A sensor array comprising a plurality of sensing elements, wherein each of the plurality of sensing elements are functionalized with a deposited mixture consisting of hybrid nanostructures and a molecular formulation specifically targeting at least one of a plurality of VOC’s, and wherein each of the plurality of sensing elements comprises a resistance and a
capacitance, and wherein at least one resistance and capacitance are altered when the interacting with gaseous chemical compounds.

3. (Original) The sensor system in a package of claim 1, wherein each of the plurality
of sensing element is designed such that the hybrid nanostructures and molecular 

designed such that the hybrid nanostructures and molecular formulations can be deposited


of sensing element comprises a MEMS substrate.
6. The sensor array of claim 1, wherein each of the plurality of sensing element comprises a MEMS substrate.



Claim Objections
Claim 7 is objected to because of the following informalities:  
Re claim 7 in line 9, replace “multi-channel gas sensor array” with “sensor array”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation of “when the interacting with gaseous chemical compounds”.  There is a lack of antecedent basis for the limitation of “the interacting”. Furthermore, claim 1 uses the terminology of “volatile organic compounds” (voc’s), therefore it is unclear whether the claim intends to recite that the interaction is with “voc’s” rather than “gaseous chemical compounds”.  It is suggested that limitations are consistent throughout the claim to maintain clarity. 
Claims 7 and 12 also recites similar limitations concerning “when the interacting”, which is considered indefinite for reasons as that of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su, (“Single Walled Carbon Nanotube Based Hybrid Nanostructure Gas Sensor Array for Air Quality Index”, 2014) in view of Kelly et al., US 2019/0025237
Regarding claim 1, Su discloses a sensor array comprising a plurality of sensing elements(Title; Page 33; Fig. 2.1 (b); sensor arrays on wafer), wherein each of the plurality of sensing elements are functionalized with a deposited mixture consisting of hybrid nanostructures and a molecular formulation (Page 34; SnO2/SWNT [Tin oxide/ Single Walled Nano Tube] hybrid nanostructures functionalized with deposited mixture of tin dioxide in an electrolyte bath, being the molecular formulation)  specifically targeting at least one of a plurality of VOC’s rd Paragraph: “electrical resistance of these hybrid nanostructures was determined by two probe measurements”) and wherein at least one resistance is altered when the interacting with gaseous chemical compounds (Page 36; 1st paragraph: “sensor response was determined by the resistance change before and after exposure to analyte”).
Su discloses that typical gas sensors may utilize a capacitance measurement (Page 6; chemocapacitor sensor of Fig. 1.2).  Su does not explicitly disclose that the sensing elements comprises a capacitance, wherein at least one capacitance is altered when the interacting with gaseous chemical compounds.  However, Kelly is in the field of detecting gaseous analytes (Title; Abstract) and teaches a sensing array having sensing elements which comprises a capacitance (Fig. 5; graphene varactors 506 in array comprises a capacitance), wherein at least one capacitance is altered when the interacting with gaseous chemical compounds (para [0042]; “Various properties of graphene varactors, such as capacitance, can change in response to the presence of volatile organic compounds thereon”) 
Regarding claim 2, Su teaches wherein the change in resistance or capacitance can be measured, quantified, and further processed for identification of VOC’s and concentration measurement (Page 36; change in resistance is determined).
Regarding claim 3, Su teaches an array of sensing channels but is silent in, wherein each sensing channel generates a signature, and wherein the processing comprises processing the signature using a pattern recognition algorithm, will enable the detection of multiple VOC’s at the same time. Kelly discloses wherein a processing comprises processing the signature using a 
Regarding claim 5, Su discloses wherein each of the plurality of sensing element is designed such that the hybrid nanostructures and molecular formulations can be deposited using drop casting or electro-chemical deposition (page 34).

Regarding claim 7, Su discloses a sensor system comprising: 
a sensor array comprising a plurality of sensing elements (Title; Page 33; Fig. 2.1 (b); sensor arrays on wafer), 
wherein each of the plurality of sensing elements are functionalized with a deposited mixture consisting of hybrid nanostructures and a molecular formulation (Page 34; SnO2/SWNT [Tin oxide/ Single Walled Nano Tube] hybrid nanostructures functionalized with deposited mixture of tin dioxide in an electrolyte bath, being the molecular formulation) specifically targeting at least one of a plurality of VOC’s (Page 30; “metal oxide/SWNTs hybrid based 
wherein each of the plurality of sensing elements comprises a resistance (Page 35; 3rd Paragraph: “electrical resistance of these hybrid nanostructures was determined by two probe measurements”), and wherein at least one resistance is altered when the interacting with the at least one of a plurality of VOC’s (Page 36; 1st paragraph: “sensor response was determined by the resistance change before and after exposure to analyte”);  
a transducer configured to detect changes to capacitance, resistance or both (Page 5; Fig. 1.1; Transducer transfers the property change of the sensing element, which may be resistance/ capacitance) of each of the plurality of sensing elements of the 
Su also discloses that typical gas sensors may utilize a capacitance measurement (Page 6; chemocapacitor sensor of Fig. 1.2).  Su does not explicitly disclose that the sensing elements comprises a capacitance, wherein at least one capacitance is altered when the interacting with the at least one of a plurality of VOC’s, an analog signal conditioning and Analog-to-Digital conversion circuit configured to convert the analog signal into a digital signal;  and a processor circuit configured to processes the digital signal using a signature recognition system implementing gas detection and measurement algorithms to correlate a plurality of VOC’s detected with a medical condition or state. 
However, Kelly is in the field of detecting gaseous analytes (Title; Abstract) and teaches sensing elements which comprises a capacitance (Fig. 5; graphene varactors 506 in array 
Regarding claim 9, Su teaches wherein each of the plurality of sensing element is designed such that the hybrid nanostructures and molecular formulations can be deposited using drop casting or electro-chemical deposition (page 34).


Claim 4, 6, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su, (“Single Walled Carbon Nanotube Based Hybrid Nanostructure Gas Sensor Array for Air Quality Index”, 2014) in view of Kelly et al., US 2019/0025237 in view of Tayebi et al., US 2018/0003660.  
Regarding claim 4, Su as modified is silent in wherein at least one of the channels measures humidity. However Tayebi is in the field of gas sensors and teaches at least one of the channels of a sensor array measures humidity (Para [0053]; humidity sensor incorporated in the sensor array).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Tayebi into Su for the purpose of providing a humidity sensor in order to compensate for the adverse effects on sensor readings due to humidity. 
Regarding claim 6 and 10, Su as modified discloses the sensor array of claim 1.  Su is silent in wherein each of the plurality of sensing element comprises a MEMS substrate. However, Tayebi is in the field of gas sensors and teaches wherein each of the plurality of sensing element comprises a MEMS substrate (Fig. 3; Para [0060]; substrate 304; arrays made using MEMs).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Tayebi into Su for the purpose of providing a very compact sensor configuration. 
Regarding claim 8, Su as modified is silent in further comprising a memory coupled with the low- power processing circuit, the memory configured to store algorithms combining models that accurately reflect the behavior of sensing elements customized with the specific molecular formulation, and instruction that cause the processing circuitry to perform pattern recognition techniques to convert raw sensor output into VOC concentration readings based on the 
Regarding claim 11, Kelly discloses wherein the instructions further cause the processing circuitry to convert the concentration readings into a value that can be indexed (¶ [0082]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of gas analyte sensing varactors as taught by Kelly into Su for the benefit of providing a capacitance measurement of the gas analyte in addition to a resistance to further add measurement reliability to the system.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of gas analyte sensing varactors as taught by Kelly into Kim for the benefit of providing a capacitance measurement of the samples in addition to the resistance measurement to further add measurement reliability to the system.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2016/0334359 in view of Kelly et al., US 2019/0025237
Regarding claim 12, Kim discloses a method for correlating VOC’s with a medical condition or state (¶[0002]; “diseases such diabetes, nephritis, asthma, halitosis, lung cancer can be diagnosed by detecting a significantly small amount of a volatile organic compound gas”), comprising:
obtain multiple breath samples wherein the breath sample is known to correlate with the medical condition or state (¶[0002], [0077]; breath samples taken to analyze for disease);
expose the breath samples to a sensor array comprising a plurality of sensing elements (Fig. 18; gas sensor member 1800), wherein each of the plurality of sensing elements are functionalized with a deposited mixture consisting of hybrid nanostructures and a molecular formulation (Fig. 18; ¶[0124]; nanotube structure 1810 having metal oxide nan0tubes and nanoparticle catalyst 1821) specifically targeting at least one of a plurality of VOC’s (¶[0128]; “gas sensor member 1800…selectively sensing a specific gas which acts as a biomarker in the exhaled breath of a human body”) and wherein each of the plurality of sensing elements comprises a resistance, and wherein at least one resistance and capacitance are altered when the interacting with the at least one of a plurality of VOC’s (¶[0127]; “value of the electrical resistance and the electrical conductivity is changed by the adsorption and desorption of gas”); and creating an index based on the level of VOC’s detected in the breath samples that correlates the levels of VOC’s detected with the medical condition or state (Fig. 16-17; ¶[0049], [0050]; breath correlated to medical condition).
Kim is silent in wherein the sensing elements comprise a capacitance; and wherein at least one capacitance is altered when the interacting with the at least one of a plurality of VOC’s.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/FEBA POTHEN/Examiner, Art Unit 2868